Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 1 of 9

AO 245B (Rev. 09/19} Judgment in a Criminal Case (form modified within District on Sept. 30, 2059)

 

 

 

 

 

 

 

Sheet |
UNITED STATES DISTRICT COURT
Southern District of New York
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
v. }
BRYAN PIVNICK Case Number: 1:19CR00464- 001 (PKC)
USM Number: 91274-054
) Matthew Myers, Esq. (AUSA, Thomas Wright)
J Defendant’s Attorney
THE DEFENDANT:
Mi pleaded guilty to count(s) one and two.
L] pleaded nolo contendere to count(s)
which was accepted by the court.
[_] was found guilty on count(s)
after a plea of not guilty.
The defendant is adjudicated guilty of these offenses:
Titie & Section Nature of Offense Offense Ended Count
18 USC §2252A(a)(2)(B) Receipt and Distribution of Child Pornography 5/42/2019 1
18 USC §2252A(b\(1)
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
(1 The defendant has been found not guilty on count(s)
[] Count(s) (1 is (Clare dismissed on the motion of the United States,

 

_., itis ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

6/15/2021

 

Date of Imposition of Judgment _

ee

 

 

Signature of Sudge

P. Kevin Castel, U.S.B.J.

 

Name and Title of Judge

LAS 2)

 

Date

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 2 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 1A

Judgment—Page 2 of
DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CRO0G464- 001 (PKC)

ADDITIONAL COUNTS OF CONVICTION

Title & Section Nature of Offense Offense Ended Count
18 USC §2252A(a\(5\(B) Possession of Child Pornography ; 5/29/2019 2

48 USC §2252A(b)(2)

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 3 of 9

AO 245B (Rev. 09/19) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 3 of
DEFENDANT: BRYAN PIVNICK
CASE NUMBER:  1:19CRO0464- 004 (PKC)

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:

144 months on each count te run concurrently,

¥]_ The court makes the following recommendations to the Bureau of Prisons:

(1) the defendant be evaluated for mental health and drug treatment programs, and
(2) the defendant serve his sentence in the New York Metropolitan Area to facilitate family visitations.
W\ The defendant is remanded to the custody of the United States Marshal.

[] The defendant shall surrender to the United States Marshal for this district:

[] at Clam © pm. on

 

(1 as notified by the United States Marshal.

CO] The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

{] before 2 p.m. on

 

1 $as notified by the United States Marshal.

(1 as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment,
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 4 of 9

AO 245B (Rey, O19) Judgment in a Criminal Case

Sheet 3 — Supervised Release

Judgment—Page 4 of 3

DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CR00464- 001 (PKC}

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of:

a i

7.

10 years.

MANDATORY CONDITIONS

You must not commit another federal, state or local crime.

You must not unlawfully possess a controlled substance.

You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within [5 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.

[] The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check ifapplicable)

MM You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
restitution, (check if applicable)

1 You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

(J You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, e¢ seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

CO You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached

page.

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 5 of 9

AO 245B (Rev. 69/19) Judgment in a Criminal Case
Sheet 3A — Supervised Release

Judgment—Page 5 of 5
DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CR00464- 001 (PKC)

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
frame.

2, After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3, You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
court or the probation officer.

4. ‘You must answer truthfully the questions asked by your probation officer,

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living

_ arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming
aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must net knowingly communicate or interact with that person without first getting the permission of the
probation officer.

9, If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10, You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

AUS. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions, For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov,

Defendant's Signature Date

 

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 6 of 9
AO 2445B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D —— Supervised Release

Tudgment-—Page 6 of 8

DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CR00464- 001 (PKC}

SPECIAL CONDITIONS OF SUPERVISION

You will participate in an outpatient treatment program approved by the United States Probation Office, which program
may include testing to determine whether you have reverted to using drugs or alcohol. You must contribute to the cost of
services rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the
release of available drug treatment evaluations and reports, including the presentence investigation report, to the
substance abuse treatment provider.

You shall submit your person, and any property, residence, vehicle, papers, computer, other electronic communication,
data storage devices, cloud storage or media, and effects to a search by any United States Probation Officer, and if
needed, with the assistance of any law enforcement. The search is fo be conducted when there is reasonable suspicion
concerning violation of a condition of supervision or unlawful conduct by the person being supervised. Failure to submit to
a search may be grounds for revocation of release. You shall warn any other occupants that the premises may be subject
to searches pursuant to this condition. Any search shall be conducted at a reasonable time and in a reasonable manner.

You shail undergo a sex-offense-specific evaluation and participate in an outpatient sex offender treatment and/or
outpatient mental health treatment program approved by the U.S. Probation Office. You shail abide by ail rules,
requirements, and conditions of the sex offender treatment program(s), including submission to polygraph testing and
refraining from accessing websites, chatrooms, instant messaging, or social networking sites to the extent that the sex
offender treatment and/or mental heaith treatment program determines that such access would be detrimental to your
ongoing treatment. You will not view, access, possess, and/or download any pomography involving adults unless
approved by the sex-offender specific treatment provider. You must waive your right of confidentiality in any records for
mental health assessment and treatment imposed as a consequence of this judgment to allow the U.S. Probation Office to
review the course of treatment and progress with the treatment provider. You must contribute to the cost of services
rendered based on your ability to pay and the availability of third-party payments. The Court authorizes the release of
available psychological and psychiatric evaluations and reports, including the presentence investigation report, to the sex
offender treatment provider and/or mental health treatment provider.

You shall permit the U.S. Probation Office to install any application or software that allows it to survey and/or monitor ail
activity on any computer(s), automated service(s), or connected devices that you will use during the term of supervision
and that can access the internet (collectively, the "Devices"), and the U.S. Probation Office is authorized to install such
applications or software. Tampering with or circumventing the U.S. Probation Office's monitoring capabilities is prohibited.
To ensure compliance with the computer monitoring condition, you must allow the probation officer to conduct initial and
periodic unannounced examinations of any Device(s) that are subject to monitoring. You must notify any other people who
use the Device(s) that it is subject to examination pursuant fo this condition. You must provide the U.S. Probation Office
advance notification of planned use of any Device(s), and will not use any Device(s) without approval until compatibility
(i.e., software, operating system, email, web-browser) is determined and installation is completed. Applications for your
Device(s) shall be approved by the U.S, Probation Office once the Probation Office ensures compatibility with the
surveillance/monitoring application or software. Websites, chatrooms, messaging, and social networking sites shail be
accessed via the Device(s} web browser unless otherwise authorized. You will not create or access any internet service
provider account or other online service using someone else's account, name, designation or alias. You will not utilize any
peer-to-peer and/or file sharing applications without the prior approval of your probation officer. The use of any Device(s) in
the course of employment will be subject to monitoring or restriction as permitted by the employer.

You are restricted from viewing, accessing, possessing, and/or downloading any sexually explicit material involving minors,
including those created via the method of morphing or other image creation format. You will not view or possess any
"visual depiction" (as defined in 18 USC 2256), including any photograph, film, video, picture, or computer-generated

image or picture, whether made or produced by electronic, mechanical, or other means, of "sexually explicit conduct" by a
minor under the age of 18.

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 7 of 9
AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 3D —- Supervised Release

Judgment--Page GA of a
DEFENDANT:
CASE NUMBER: 1: (PKC)

SPECIAL CONDITIONS OF SUPERVISION

You must not have deliberate contact with any child under 18 years of age, unless approved by the U.S. Probation Office.
You must not loiter within 100 feet of places regularly frequented by children under the age of 18, such as schoolyards,
playgrounds, and arcades. You must not view and/or access any web profile of users under the age of 18. This includes,
but is not limited to, social networking websites, community portals, chat rooms or other online environment
(audio/visual/messaging), etc. which aliows for real time interaction with other users, without prior approval from your
probation officer.

If the probation officer determines, based on your criminal record, personal history or characteristics, that you pose a risk
to another person (including an organization), the probation officer, with the prior approval of the Court, may require yau to
notify the person about the risk and you must comply with that instruction. The probation officer may contact the person
and confirm that you have notified the person about the risk.

it is. recommended that you be supervised by the district of residence.

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 8 of 9

AO 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

Judgment — Page f of 8
DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CRO00464- 001 (PKC)

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment Restitution Fine AVAA Assessment” FVTA Assessment**
TOTALS $ 200.00 $9,000 $ $ $ 5,000.00
(1 ‘The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be

entered after such determination.
L] The defendant must make restitution Gncluding community restitution) to the following payees in the amount listed below.

If tine defendant makes a partial payment, each payee shall receive an approximately pro ortioned payment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18°U.S.C. § 3664¢ , all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss*** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 § 0.00

Restitution amount ordered pursuant to plea agreement $

The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(1 =‘ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
(the interest requirement is waived forthe 1 fine (1 restitution.

{] the interest requirement forthe [] fine (J restitution is modified as follows:

* Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.

** Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22. .

*** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.

 
Case 1:19-cr-00464-PKC Document 66 Filed 06/15/21 Page 9 of 9
AQ 245B (Rev. 09/19) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page & of 8
DEFENDANT: BRYAN PIVNICK
CASE NUMBER: 1:19CRO0464- 001 (PKC)

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Wi Lumpsum payment of$ 200.00 due immediately, balance due

1 not later than , or
[i inaccordancewith Q C, OF 1D, OF Eo (| F below; or

B (4 Payment to begin immediately (may be combined with (IC, [2 D,or  (] F below); or

C [2 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or
D..O1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g, months or years}, to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E (1 Payment during the term of supervised release will commence within (e.g. 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F (4 Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment.’ All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

[C1 Joint and Several

Case Number . .
Defendant and Co-Defendant Names Joint and Several Corresponding Payee,
(ineluding defendant number) Total Amount Amount if appropriate

(1 The defendant shall pay the cost of prosecution.
Cl The defendant shall pay the following court cost(s):

[] ‘The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs,

 
